Citation Nr: 1505661	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-00 682	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder and paranoid schizophrenia.

3.  Entitlement to service connection for a disability manifested by insomnia.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for chronic kidney disease, including as due to exposure to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for hypertension, including as due to chronic kidney disease.

7.  Entitlement to service connection for anemia, including as due to chronic kidney disease.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to depressive disorder, a disability manifested by insomnia, hypertension, and chronic kidney disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied, in pertinent part, the Veteran's claims of service connection for PTSD, erectile dysfunction, chronic kidney disease, including as due to exposure to contaminated water at Camp Lejeune (which was characterized as chronic kidney disease to include kidney deterioration) ("Camp Lejeune claim"), hypertension, including as due to chronic kidney disease, anemia, including as due to chronic kidney disease, an acquired psychiatric disability other than PTSD, to include depressive disorder and paranoid schizophrenia (which was characterized as major depression), and for a disability manifested by insomnia.  The RO also denied the Veteran's TDIU claim.  A videoconference Board hearing was held at the RO in March 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In October 2013, the Veteran submitted a properly executed VA Form 21-22 in favor of the Disabled American Veterans (DAV).

The Board notes in this regard that, in VBA Fast Letter 11-03, VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.  Thus, jurisdiction over the Veteran's appeal was transferred to the Louisville RO.

The Veteran filed a claim of service connection for kidney dialysis in an April 2014 statement.  A claim of service connection for chronic kidney disease, including as due to exposure to contaminated water at Camp Lejeune, already was on appeal at that time.  The Board observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board notes that the Veteran has been diagnosed as having chronic kidney disease.  His probable in-service exposure to contaminated water at Camp Lejeune also has been conceded.  Thus, the Veteran's April 2014 service connection claim for kidney dialysis does not amount to a new claim based upon a different diagnosed disease and instead is part of the currently appealed Camp Lejeune claim.  As such, no further action is necessary on the service connection claim for kidney dialysis filed by the Veteran in April 2014.

The Veteran specifically contends that he is precluded from securing or maintaining substantially gainful employment solely as a result of his depressive disorder, disability manifested by insomnia, hypertension, and chronic kidney disease.  Thus, this issue is characterized as stated on the title page of this decision.  To the extent that the Veteran contends that other disabilities cause or contribute to his unemployability, he is invited to file such claim at his local RO.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for obstructive sleep apnea and whether new and material evidence has been received to reopen previously denied claims of service connection for bilateral hearing loss and for tinnitus have been raised by the record in April 2014 and November 2014 statements, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Louisville, Kentucky).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for erectile dysfunction, chronic kidney disease, including as due to exposure to contaminated water at Camp Lejeune, anemia, including as due to chronic kidney disease, hypertension, including as due to chronic kidney disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The record evidence indicates that the Veteran's claimed in-service stressor is incapable of corroboration and is not related to the fear of hostile military or terrorist activity.

2.  The record evidence indicates that he Veteran does not have a valid diagnosis of PTSD which could be attributed to active service.

3.  The record evidence indicates that the Veteran's current acquired psychiatric disability other than PTSD is not related to active service.

4.  The record evidence does not show that the Veteran has been diagnosed as having insomnia which could be related to active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  An acquired psychiatric disability other than PTSD, to include depressive disorder and paranoid schizophrenia, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  A disability manifested by insomnia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in October 2009, May and July 2010, and in May 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for PTSD, an acquired psychiatric disability other than PTSD, and for a disability manifested by insomnia.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the October 2009 and May and July 2010 VCAA notice letters were issued prior to the currently appealed rating decision issued in July 2011; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

The Board acknowledges that the Veteran submitted a VA Form 21-4142 in September 2014 in order for VA to attempt to obtain additional treatment records for his kidney dialysis from Well Bound of Houston.  A review of the Veteran's VBMS electronic paperless claims file shows that these records subsequently were associated in October 2014.  The Veteran's Virtual VA claims file also has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  

The Board notes in this regard that the Veteran provided certain documents from the U.S. Department of Labor, Office of Worker's Compensation (OWCP), to VA during the pendency of this appeal.  A review of these OWCP records indicates, however, that they pertain to injuries to the right shoulder and right arm that the Veteran sustained while he was working as a government contractor in Iraq in recent years.  These records are not relevant to any of the Veteran's currently appealed claims.  See generally Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran has contended that he was treated for PTSD and insomnia by E.E.M., M.D. since his service separation.  In response to 2 different requests for the Veteran's records, this clinician notified VA in February 2010 that he was "unable to locate a chart for this patient."

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including all of the claims listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Texas Veterans Commission, his then-service representative.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with a VA examination which addressed the contended causal relationship between the claimed acquired psychiatric disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the service connection claim for an acquired psychiatric disability other than PTSD.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

By contrast, there is no competent evidence, other than the Veteran's statements, which indicates that either PTSD or a disability manifested by insomnia may be associated with service.  The Veteran is not competent to testify as to etiology of either of the disabilities adjudicated in this decision as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

PTSD, Acquired Psychiatric Disability other than PTSD, and Insomnia

The Veteran contends that he incurred PTSD, an acquired psychiatric disability other than PTSD (which he characterized as major depression), and a disability manifested by insomnia during active service.  He contends that his PTSD began in service after a homeless person was allowed to enter the facility where he was working and he became concerned for his personal security.  He also contends that in-service stress and anxiety caused or contributed to his current acquired psychiatric disability other than PTSD.  He finally contends that he has experienced insomnia continuously since his service separation.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including schizophrenia (as a psychosis), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a), 3.384.

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.  The revised § 3.304(f) applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

The Federal Circuit has limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added).  Because this appeal involves a claimed in-service stressor that was not "perpetrated by a member of any enemy military or by a terrorist," the Board concludes that the revised § 3.304(f) is not applicable to the Veteran's service connection claim for PTSD.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because PTSD and a disability manifested by insomnia are not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.  In contrast, because schizophrenia is considered a "psychosis," the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is applicable to the Veteran's service connection claim for an acquired psychiatric disability other than PTSD to the extent that it includes a claim for schizophrenia.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show at a pre-enlistment physical examination in January 1978, prior to his entry on to active service in March 1978, the Veteran's psychiatric system was normal clinically.  The Veteran reported that he was in good health and denied all pre-service medical history.  (The Board notes parenthetically that many of the Veteran's service treatment records are poor photocopies of the originals and illegible.)

On outpatient psychiatric treatment in November 1979, it was noted that the Veteran "recently refused to sign a [training report] on the basis that, if a situation were to arise, he would be unable to resort to the use of a 'deadly force' in order to carry out his assigned duties.  He states that he would have insurmountable difficulty in discerning a transgressor from an individual who would simply be testing him, therefore he would be unable to use his weapon with the intention of killing a given individual."  The in-service physician stated:

[The Veteran] also states that at the present time he is incapable of making appropriate decisions regarding his duty if a critical situation occurred because he has preoccupying personal problems (his fiancée is pregnant & his parents are having significant marital difficulties).  Finally, this individual is not happy [with] his assignment.  He does not approve nor like the confinement in the compound nor the fact that most everyone carries live ammunition on the post.  Please evaluate regarding this man's basic convictions vs. malingering.

The in-service psychiatrist who examined the Veteran noted:

When questioned about what difficulties he was having, he stated, 'I don't feel comfortable working with nuclear weapons.'  When asked why he refused to sign a [training report], he stated that signing [it] is against his basic convictions and religion and that he felt nobody can force him to sign anything he does not like.  He has no further complaints other than to say that he does not like his job in the Marine Corps.

The psychiatrist noted that the Veteran came from " conflict-ridden family wherein his parents were separated when he was 16 years of age" and he dropped out of school.  Mental status examination of the Veteran showed he was well-oriented, coherent speech, logical and goal-directed, and no looseness of associations "or thought-blocking.  This psychiatrist stated that the Veteran was "moderately passive-aggressive in his responses and attitudes during the psychiatric interview."  There was poor impulse control and frustration tolerance, no auditory hallucinations and elusions, suicidal or homicidal ideation, and "no evidence of overt psychopathology such as psychosis, neurosis, or organic brain disease."  The impression was passive-aggressive personality.  The psychiatrist stated that, if the Veteran did not perform to the standards of the Marine Corps, then he could be considered for an administrative discharge "for his duly diagnosed character disorder."

At his separation physical examination in January 1981, prior to his separation from service in March 1981, the Veteran's psychiatric system was normal clinically.  

The Veteran's service personnel records show that he was assigned to Camp Lejeune in 1979 and 1980.

The post-service evidence shows that, on VA outpatient treatment in June 2009, the Veteran's complaints included grief over his mother's death, anger, and nervousness "about now being moved up as eldest in the family."  The VA clinician stated that the Veteran "feels his moods are swinging all over the place.  He is having difficulty sleeping.  The medication helps him briefly but he is awoken [sic] by nightmares about death.  There are constant reminders of his mother as [he] lives in her home."  It was noted that the Veteran had been prescribed Nortryptiline "while incarcerated for insomnia.  He said it was not helpful because [his] cell was in front of [the] TV and it was noisy."  A history of self-harm was noted.  A history of alcohol abuse, cocaine (intranasal and crack) use, pre-service cannabis use, sedative use, huffing "glue once in youth," and use of over-the-counter stimulants was reported.  He had been married to his wife for 15 years "but relationship interrupted by frequent separations attributed to his addiction.  They are currently separated."  He had no children.  He had seen a psychiatrist once during service "because he felt threated by his 'fellow man' because they let someone walk in [to] the Marine Corps barracks in Jacksonville, Florida."  He had served 10 months in prison for felony drug possession.  

Mental status examination of the Veteran in June 2009 showed full orientation, good eye contact, no homicidal or suicidal or paranoid ideation, focused and goal-directed thought process, no hallucinations, dissociation, or illusions, intact cognition, good judgment and impulse control, reported insomnia, no anhedonia or hopelessness, and no restlessness or abnormal movements.  The Veteran reported difficulty falling asleep and staying asleep.  He denied any manic symptoms but reported "excessive anxiety and worry."  He also denied any history of physical or sexual abuse.  He identified several stressors as occurring while he was in Iraq as a contractor in 2003-2005 "as a cook."  He experienced vague nightmares of these claimed stressors.  "His mother passing away reminded him of the deaths."  He also experienced panic attacks 5 times a week characterized by tachycardia, sweating, trembling, a choking sensation, chest pain or discomfort.  "He has had these [reported panic attacks] for [the] past three years precipitated by fighting and angry outbursts or cussing."  The Axis I diagnoses included adjustment disorder with mixed anxiety and depression and rule-out PTSD.

On VA outpatient psychiatry consult in July 2009, the Veteran's complaints included problems with alcohol, substance abuse, anger, and depression.  A history of alcohol abuse, smoking pot, and using crack cocaine was reported.  "He says he gets mad at himself mostly and then anger gets manifested when using drugs as the drugs put him on edge."  He had experienced depression since a failed intravenous treatment for dehydration while he was working as a contractor in Afghanistan between 2003-2005.  "He says that he was never in combat, firefights, nor in [the] direct line of fire while in the military."  He identified a stressful experience of receiving mortar rounds while working as a contractor at a base in Afghanistan and running for safety in the bunker.  He denied any panic symptoms, phobic symptoms, or compulsions/obsessions.  He reported a history of sexual abuse by a babysitter when he was age 11 and by a cousin at age 9.  He had been married to his wife but they had "on and off separations."  He lived with his sister and her husband and their 2 kids in his mother's house.  Mental status examination of the Veteran showed full orientation, intact attention/concentration, normal speech, no psychomotor agitation/retardation, logical, coherent, and goal directed thought process without looseness of associations, no reported hallucinations "this visit but hears whispers sometimes," no delusions or homicidal or suicidal ideation, intact judgment and insight, and grossly intact memory.  The VA psychiatrist stated that the Veteran's clinical history did not support a diagnosis of PTSD because he did not meet criteria A for PTSD.  "He also [has] minimal avoidant/hyperarousal symptoms related to the tragedy itself."  The Axis I diagnoses included depression, not otherwise specified.  

On private psychological evaluation in August 2009, the Veteran's complaints included crying episodes, decreased energy and motivation, sleep disturbance, feelings of hopelessness and helplessness, thoughts of suicide, temper outbursts, boredom, and irritability.  The Veteran reported a history of "substance dependence."  He had been separated from his wife since 2005 but had a good relationship with his 3 sisters.  One of the Veteran's adult sons was incarcerated and he described his other son "as a sociopath."  He reported attempting suicide "when doing drugs but reports no current thoughts of suicide."  He also reported "that he sees things that are not there and sees spots.  He reported that he hears voices saying to go ahead and kill because it doesn't matter.  He reported that he is nervous all the time [and] has night sweats and headaches."  A history of alcohol abuse, cocaine use, tobacco abuse, and multiple periods of incarceration was reported.  Mental status examination of the Veteran showed full orientation, intact language, tangential thought process with "significant impairment in his thoughts," poor "ability to use good judgment when confronting practical situations," thoughtful "but impulsive" responses to "many tests," and fair concentration and attention.  The private psychologist stated:

[The Veteran] reports a degree of anxiety that is unusual even in clinical samples.  His life is probably severely constricted by his tension and he may not be able to meet even minimal role expectations without feeling overwhelmed.  Relatively mild stressors may be sufficient to precipitate a major crisis.

The private psychologist also noted that the Veteran "reports a level of depressive symptomatology that is unusual even in clinical samples.  He is severely depressed, discouraged, and withdrawn, and most likely meets criteria for a major depressive episode."  The Veteran's reported anxiety was "of a degree that is unusual even in clinical samples.  His life is probably severely constricted by his psychological turmoil."  The Veteran's reported behaviors were "consistent with a diagnosis of Borderline Personality Disorder."    The diagnoses also included schizophrenia, paranoid type.

On a VA Form 21-0781 completed in February 2010, the Veteran described his claimed in-service stressor as follows:

Once while I was in the Marine Corps barracks a homeless man was allowed to come inside the barrack[s]; he said that 'he wanted to eat and take a shower.'  I felt personally threatened as a result and did not have any confidence in the security that was provided by the armed sentry guards.

The Veteran reported that this incident occurred sometime between January and April 1979.

In a May 2010 memorandum to the file, the RO formally determined that there was insufficient information required to attempt corroboration of the Veteran's claimed in-service stressor through the Joint Services Records Research Center (JSRRC).

On VA psychiatric examination in September 2010, the Veteran's complaints included daily depression, sleep disturbance, little energy, feelings of worthlessness, and poor concentration.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated, "The Veteran's experience of depression appears related to financial and family concerns."  There were no symptoms of generalized anxiety, panic, mania, or obsessive compulsive behaviors.  "The Veteran said he hears voices but said it could be related to his medication."  He denied any history of abuse and neglect.  A history of alcohol abuse and marijuana use was reported.  The Veteran denied tobacco abuse.  He identified his in-service stressor as follows:

[W]hile he was stationed in Florida a non-military individual got through the guard and into the barracks.  Therefore, the Veteran couldn't trust the guards to keep him safe.  When asked about the need for such safety in Florida, he said it was because of the nuclear weapons housed there.  Military records indicate that the Veteran reported not feeling comfortable working with nuclear weapons and did not like his job there.

The VA clinician noted the in-service diagnosis of passive-aggressive personality disorder.  He was married to his wife but "they have been separated for most of the marriage."  His oldest son was 34 and in and out of jail.  "He said they have a good relationship."  His youngest son was 27 and had been diagnosed as having bipolar disorder.  The Veteran was living with his youngest son "to help him manage his illness and get the services he needs."  He had a "beautiful" relationship with 2 grandchildren and had some church friends.  He had changed jobs frequently since service "due to a tendency to get bored and lose interest rather than drug or alcohol problems."  He had been incarcerated several times for drug possession.  The Veteran's activities of daily living were intact.  He was able to drive and managed his household finances.  He was drinking a gallon of alcohol per day and had stopped using cocaine 1.5 years earlier.  He denied tobacco abuse.  

Mental status examination of the Veteran in September 2010 showed he was appropriately dressed and casually groomed with full orientation, an unremarkable gait, appropriate eye contact, unremarkable speech, logical and goal-directed thought processes, no evidence of hallucinations or delusions, no homicidal or suicidal ideation, plan, or intent, difficulties with concentration and memory, adequate judgment, and limited insight.  The VA examiner opined that it was unlikely that the Veteran's current psychiatric symptoms were related to active service, to include "his symptoms diagnosed while in the military."  The rationale for this opinion was that, although the Veteran had experienced a personality disorder in service, his "depressive symptoms began after his military service and are related to current financial and family concerns."  This examiner also noted in his rationale that that a review of the Veteran's mental health records "indicates that the Veteran does not meet full criteria for a specific psychiatric disorder...[and] there seems to be considerable secondary gain for being disabled to include potential for disability income and attention from family."  The Axis I diagnoses included depressive disorder, not otherwise specified.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  The Veteran contends that he incurred PTSD during active service based on an in-service stressor which occurred when an individual (apparently not in the military) was permitted to access his barracks without permission.  The record evidence does not support the Veteran's assertions regarding his claimed in-service stressor or that he experiences any current disability due to PTSD which could be attributed to active service.  With respect to the Veteran's claimed in-service stressor, the Board notes that the RO formally determined in May 2010 that it was incapable of corroboration through the JSRRC.  The Board agrees.  The Board also notes that the Veteran's claimed in-service stressor also is incapable of corroboration even under the relaxed evidentiary standard for stressors found in Hall.  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013).  The record evidence otherwise does not suggest that the Veteran has identified a credible in-service stressor on which a valid diagnosis of PTSD must be based in a service connection claim.  Thus, the Board finds it reasonable to conclude that the Veteran's claimed in-service stressor is less than credible.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

More importantly, the record evidence does not show that the Veteran currently experiences any disability due to his claimed PTSD which could be attributed to active service or any incident of service, including his claimed in-service stressor.  The Veteran's service treatment records show no complaints of or treatment for PTSD at any time during the Veteran's active service, although the Board acknowledges that the lack of such records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board also notes again that the Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young, 766 F.3d at 1353.  

The Board acknowledges that, following VA outpatient treatment in June 2009, the VA clinician's impressions included rule-out PTSD.  The Board observes in this regard that notation of "rule-out" does not equate with a meeting of the diagnostic criteria for PTSD.  Rather it merely raised the possibility of the disorder; it clearly is not a confirmed diagnosis.  More importantly, the June 2009 VA clinician did not indicate that the notation of rule-out PTSD was based on the Veteran's claimed in-service stressor (which the Board already has found to be less than credible).  Additionally, two other clinicians who saw the Veteran 1 and 2 months later in July and August 2009 did not provide any diagnosis of PTSD based on a credible in-service stressor.  The July 2009 VA psychiatrist specifically concluded that the Veteran did not meet all of the diagnostic criteria for a diagnosis of PTSD.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board finds that the VA clinician's impressions in June 2009 are less than probative on the issue of whether the Veteran currently experiences PTSD which is attributable to active service.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of PTSD at any time during the pendency of this appeal. In summary, the Board finds that service connection for PTSD is not warranted.

The Board next finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder and paranoid schizophrenia.  The Veteran has contended that he incurred an acquired psychiatric disability other than PTSD in service and has experienced continuous acquired psychiatric disability since his service separation.  The record evidence does not support his assertions regarding in-service incurrence of an acquired psychiatric disability other than PTSD or continuous disability since his service separation.  The Board acknowledges that, following in-service psychiatric treatment in November 1979, the Veteran was diagnosed as having a passive-aggressive personality.  The Board notes in this regard that service connection for personality disorder is prohibited because it is not considered a disability for VA adjudication purposes.  See 38 C.F.R. § 4.9 (2014).

The post-service evidence also does not support finding that the Veteran's current acquired psychiatric disability other than PTSD (diagnosed as depressive disorder) is related to active service.  The September 2010 VA examiner opined that it was unlikely that the Veteran's current psychiatric symptoms were related to active service.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which relates his current acquired psychiatric disability to active service.  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder and paranoid schizophrenia, is not warranted.

The Board finally finds that the preponderance of the evidence is against the Veteran's claim of service connection for a disability manifested by insomnia.  Although his assertions are not a model of clarity, it appears that the Veteran essentially contends that he experiences insomnia as a result of his active service.  The record evidence does not support his assertions.  It shows instead that, although the Veteran reported in June 2009 that he had been prescribed medication to treat insomnia while incarcerated and it did not work, he otherwise did not complain of or seek treatment for insomnia at any time during the pendency of this appeal.  The Board again acknowledges that the lack of contemporaneous medical records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  More importantly, there is no indication in the recent medical evidence that the Veteran currently experiences any disability due to insomnia which could be related to active service.  The Board finds it highly significant that, although he has sought treatment for a variety of psychiatric disorders and psychosomatic complaints since his service separation, the Veteran has not reported - and the VA and private clinicians who have treated him since his service separation have not indicated - any relevant medical history of insomnia (with the exception of what he reported in June 2009).  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  See Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. App. at 225.  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced insomnia at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  See McClain, 21 Vet. App. 319 (2007).  In this case, there is no evidence of insomnia at any time during the pendency of this appeal.  In summary, the Board finds that service connection for a disability manifested by insomnia is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of PTSD, an acquired psychiatric disability other than PTSD, and a disability manifested by insomnia have been continuous since service.  He asserts that he continued to experience symptoms relating to PTSD (vague nightmares), an acquired psychiatric disability other than PTSD (anxiety and depression), and a disability manifested by insomnia (difficulty sleeping) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  (The Board notes parenthetically that the Veteran did not report being seen for psychiatric treatment in service when examined prior to his separation from service.)  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to any of his claimed disabilities for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1981) and initial reported symptoms related to psychiatric problems in approximately 2009 (a 38-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought medical care for his psychiatric symptoms with VA after service in July 2009, he did not report the onset of psychiatric symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead that his depression began after he had been deployed to Afghanistan as a civilian contractor between 2003-2005 or several decades after his service separation.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  This finding is in accord with the September 2010 VA examiner's conclusion that a review of the Veteran's mental health treatment records showed "considerable secondary gain for being disabled to include potential for disability income and attention from family."

The Veteran's claims file is replete with his inconsistencies regarding his reported medical history and the onset of relevant symptoms.  Specifically, on the service connection claim, he reported that his psychiatric problems and insomnia began during active service.  The Veteran initially denied any history of abuse or suicidal ideation on VA outpatient treatment in June 2009 and only reported that he had been prescribed medication to treat insomnia while he was incarcerated; however, he reported 1 month later in July 2009 that there were 2 incidents of sexual abuse when he was a child and his depression began only after he was sent to Afghanistan between 2003-2005 as a civilian contractor.  Then, 1 month later in August 2009, the Veteran reported to a private psychologist that he had attempted suicide when he was on drugs.  He subsequently denied any history of abuse/neglect on VA examination in September 2010.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no current disability due to PTSD or insomnia which could be attributed to active service and no etiological link between any current acquired psychiatric disability other than PTSD and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder and paranoid schizophrenia, is denied.

Entitlement to service connection for a disability manifested by insomnia is denied.


REMAND

The Veteran also contends that he incurred erectile dysfunction, hypertension, anemia, and chronic kidney disease during active service.  He alternatively contends that his chronic kidney disease caused or aggravated (permanently worsened) his hypertension and anemia.  He also contends that exposure to contaminated water at Camp Lejeune during active service caused or contributed to his current chronic kidney disease.  He finally contends that his depressive disorder, insomnia, hypertension, and chronic kidney disease interfered with his employability, entitling him to a TDIU.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for erectile dysfunction, hypertension, and anemia, the record evidence suggests that the Veteran currently is being treated for all of these claimed disabilities.  Although it is not entirely clear from a review of the Veteran's available medical records when he was diagnosed as having erectile dysfunction, it is clear that he has been on prescription medication(s) to treat this disability for many years through the VA health care system.  The Veteran's available medical records also clearly document current diagnoses of hypertension and anemia which may be attributed to active service.  To date, however, the Veteran has not been scheduled for appropriate examination to determine the nature and etiology of any of these disabilities.  It appears that the AOJ denied these claims, in part, on the basis that there was no medical nexus between any of the claimed disabilities and active service.  It is well-settled that VA's duty to assist includes scheduling the Veteran for appropriate examinations where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his erectile dysfunction, hypertension, and anemia.

With respect to the Veteran's service connection claim for chronic kidney disease, the Board has conceded his probable in-service exposure to contaminated water at Camp Lejeune.  The Veteran submitted copies of VA surgical records indicating that he had surgery in January 2014 for peritoneal dialysis.  He also submitted private treatment records in September 2014 showing that he underwent laboratory testing as part of his treatment for chronic kidney disease.  The records received in January and in September 2014 were submitted to the Board without a waiver of AOJ jurisdiction in the first instance.  See 38 C.F.R. § 19.9(d)(3) (2014).  A review of the record evidence indicates that the AOJ obtained a medical opinion from a VA clinician in July 2011 concerning the contended causal relationship between the Veteran's chronic kidney disease and active service, including as due to exposure to contaminated water at Camp Lejeune.  Given the foregoing, the Board finds that, on remand, the additional evidence submitted by the Veteran in January and September 2014 in support of his service connection claim for chronic kidney disease should be sent to the July 2011 VA clinician or another appropriate clinician for review and an addendum opinion.

With respect to the Veteran's TDIU claim, the Board finds that adjudication of the other currently appealed claims being remanded to the AOJ likely will impact adjudication of the TDIU claim.  Accordingly, the Board also finds that all of these claims are inextricably intertwined and adjudication of the Veteran's TDIU claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for erectile dysfunction, hypertension, anemia, and/or for chronic kidney disease since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Forward the claims file and a copy of this REMAND to the VA clinician who completed a July 5, 2011, opinion concerning the Veteran's assertion that his chronic kidney disease (diagnosed as membranous glomerulonephritis) was due to in-service exposure to contaminated water at Camp Lejeune, North Carolina.  If this VA clinician is no longer available, then forward the claims file and a copy of this REMAND to another appropriate VA clinician for his or her review.  

Based on a review of the Veteran's claims file, to include the January 2014 VA surgery report for peritoneal dialysis and the private laboratory results dated in September 2014, the VA clinician who completed the July 2011 opinion should provide an addendum to his original opinion in which he states whether his opinion has changed in light of these additional treatment records.  If the July 2011 VA clinician is not available, then another appropriate VA clinician is asked to state whether the opinion(s) provided in July 2011 remain valid in light of the evidence submitted in January and September 2014 concerning treatment for the Veteran's chronic kidney disease.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his erectile dysfunction.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify the initial date of diagnosis of the Veteran's erectile dysfunction, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that erectile dysfunction, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred erectile dysfunction during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for erectile dysfunction is not persuasive evidence that it did not occur during active service.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.    

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that chronic kidney disease caused or aggravated (permanently worsened) hypertension, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred hypertension during active service.  The examiner also is advised that the Veteran alternatively contends that his chronic kidney disease caused or aggravated (permanently worsened) his hypertension.  The examiner also is advised that the lack of in-service complaints of or treatment for hypertension is not persuasive evidence that it did not occur during active service.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his anemia.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that anemia, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that chronic kidney disease caused or aggravated (permanently worsened) anemia, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred anemia during active service.  The examiner also is advised that the Veteran alternatively contends that chronic kidney disease caused or aggravated (permanently worsened) his anemia.  The examiner finally is advised that the lack of in-service complaints of or treatment for anemia is not persuasive evidence that it did not occur during active service.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


